         Case 2:20-cv-00200-GAM Document 68 Filed 06/02/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 ALLEGHENY COUNTY EMPLOYEES’
 RETIREMENT SYSTEM, EMPLOYEES’
 RETIREMENT SYSTEM OF THE CITY OF                  Case No. 2:20-cv-00200-GAM
 BATON ROUGE AND PARISH OF EAST
 BATON ROUGE, DENVER EMPLOYEES
 RETIREMENT PLAN, INTERNATIONAL
 ASSOCIATION OF MACHINISTS AND
 AEROSPACE WORKERS NATIONAL
 PENSION FUND, and IOWA PUBLIC
 EMPLOYEES’ RETIREMENT SYSTEM,
 Individually and On Behalf of All Others
 Similarly Situated,

                                Plaintiffs,

                        v.

 ENERGY TRANSFER LP, KELCY L.
 WARREN, THOMAS E. LONG,
 MARSHALL MCCREA, and MATTHEW S.
 RAMSEY,

                                Defendants.


                                     JOINT STIPULATION

       Lead Plaintiffs Allegheny County Employees’ Retirement System, Employees’ Retirement

System of the City of Baton Rouge and Parish of East Baton Rouge, Denver Employees Retirement

Plan, IAM National Pension Fund, and Iowa Public Employees’ Retirement System (collectively,

“Lead Plaintiffs”) and Defendants Energy Transfer LP, Kelcy L. Warren, Thomas E. Long,

Marshall McCrea, and Matthew S. Ramsey (“Defendants” and collectively with Lead Plaintiffs,

the “Parties”), hereby jointly stipulate and agree as follows:
         Case 2:20-cv-00200-GAM Document 68 Filed 06/02/21 Page 2 of 3




       WHEREAS, on April 6, 2021, the Court denied in part and granted in part Defendants’

Motion to Dismiss Operative Class Action Complaint for Violation of the Federal Securities Laws

(See Dkt. Nos. 64-65);

       WHEREAS, the time for Defendants to answer the Operative Class Action Complaint for

Violation of the Federal Securities Laws (the “Complaint”) was initially set for April 20, 2021;

       WHEREAS, on April 14, 2021, the Court entered an order based on a Joint Stipulation of

the Parties extending this deadline to answer the Complaint until June 4, 2021 (See Dkt. No. 67);

       WHEREAS, Defendants have requested and Lead Plaintiffs have agreed to a further

extension of time for Defendants to answer the Complaint; and

       IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, that:

            1. Defendants’ time to answer the Complaint is extended by seven days through and

               including June 11, 2021.

            2. Except as expressly agreed herein, (a) the extension of Defendants’ time to answer

               the Complaint shall not affect the Parties’ ability to commence discovery and (b)

               the Parties otherwise reserve all rights.



IT IS SO ORDERED:

DATED:      June 2, 2021                        /s/ Gerald Austin McHugh
                                              THE HONORABLE GERALD A. MCHUGH
                                              UNITED STATES DISTRICT JUDGE




                                                 2
         Case 2:20-cv-00200-GAM Document 68 Filed 06/02/21 Page 3 of 3




Dated: June 2, 2021

 BARRACK, RODOS & BACINE                   MORGAN, LEWIS & BOCKIUS LLP


 /s/ Jeffrey W. Golan w/p                  /s/ Robert Ritchie
 Jeffrey W. Golan                          Marc J. Sonnenfeld
 Robert A. Hoffman                         Karen Pieslak Pohlman
 Jeffrey A. Barrack                        Laura H. McNally
 3300 Two Commerce Square                  Amanda F. Lashner
 2001 Market Street                        1701 Market Street
 Philadelphia, PA 19103                    Philadelphia, PA 19103-2921
 Tel: (215) 963-0600                       Tel: (215) 963-5000
 Fax: (215) 963-0838                       Fax: (215) 963-5001
 jgolan@barrack.com                        marc.sonnenfeld@morganlewis.com
 rhoffman@barrack.com                      karen.pohlmann@morganlewis.com
 jbarrack@barrack.com                      laura.mcnally@morganlewis.com
                                           amandalashner@morganlewis.com

 BERNSTEIN LITOWITZ BERGER                 VINSON & ELKINS LLP
  & GROSSMANN LLP
                                           Michael C. Holmes*
 John C. Browne                            Craig E. Zieminski*
 Adam H. Wierzbowski                       Robert Ritchie *
 Michael M. Mathai                         2001 Ross Ave., Suite 3900
 1251 Avenue of the Americas               Dallas, TX 75201
 New York, NY 10020                        Tel: (214) 220-7700
 Tel: (212) 554-1400                       Fax: (214) 999-7923
 Fax: (212) 554-1444                       mholmes@velaw.com
 johnb@blbglaw.com                         jjohnston@velaw.com
 adam@blbglaw.com                          czieminski@velaw.com
 michael.mathai@blbglaw.com                rritchie@velaw.com

 Counsel for Lead Plaintiffs               Counsel for Defendants
                                           *Admitted Pro Hac Vice




                                       3
